Exhibit 10.26

TRANSITION AGREEMENT

This Transition Agreement (“the Agreement”) is made and entered into as of the
17th day of December, 2004, by and between Equifax, Inc., a Delaware corporation
(“the Company”), and Thomas F. Chapman (“Executive”).

RECITALS:

A.    Executive is currently employed by the Company as its Chief Executive
Officer and Chairman of the Board.

B.     Executive is currently eligible for retirement from the Company, and the
Company and Executive have announced his retirement as the Chief Executive
Officer of the Company.

C.     Executive has offered to continue to serve as the Company’s Chief
Executive Officer and Chairman of the Board as a service to the Company in the
transition of responsibilities to a new chief executive officer, subject to the
terms hereof.

D.    The Company and Executive desire to enter into this Agreement to provide
certain compensation and benefits to Executive under the circumstances described
herein to encourage Executive to continue his service to the Company.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the Company and Executive
hereby agree as follows:

1.     Transition Period.   Executive shall continue to be employed by the
Company as Chief Executive Officer and Chairman of the Board from the date of
this Agreement until December 31, 2005, unless earlier terminated as provided
herein (the “Transition Period”). The Transition Period shall automatically
terminate upon the election of a new person to serve as the Chief Executive
Officer and Chairman of the Board of the Company, unless the Board of Directors
requests that the Executive remain an employee of the Company and available in
an advisory capacity to the Board of Directors. The Transition Period shall
automatically terminate upon the death or disability of Executive, or the
termination by the Company of Executive’s employment with the Company. In the
event a new person is elected as the Chief Executive Officer of the Company and
no new person is elected as the Chairman of the Board of the Company, Executive
shall continue as the Chairman of the Board through the Transition Termination
Date. The date the Transition Period ends shall be referred to as the
“Transition Period Termination Date.” For purposes of this Agreement, the term
“disability” shall have the same definition as that which is provided in the
Company’s long-term disability plan as in effect on the date hereof.

2.     Payments and Benefits to Executive.

(a)   Base Salary.   The Company shall continue to pay Executive his annual base
salary (which may be increased to reward 2004 performance) through December 31,
2005. Except as provided herein, all salary payments shall be made at a time and
in accord with the past payroll practices of the Company with respect to
Executive. All such amounts shall be subject to and reduced by any applicable
federal and state withholding taxes or other deductions authorized by Executive.
In the event the Transition Period ends prior to December 31, 2005, all amounts
payable to Executive as Base Salary through December 31, 2005 shall be
accelerated and the Company agrees to immediately pay such amounts to Executive.

(b)   Annual Incentive.   Executive is eligible for an annual incentive for the
Company’s 2005 fiscal year. The Company shall pay to Executive a minimum of one
hundred percent (100%) of his 2005 base salary as his 2005 annual incentive.
This minimum amount shall be paid to Executive on the Transition

1


--------------------------------------------------------------------------------


Period Termination Date. Annual Incentive earned in excess of this minimum
amount shall be paid at the same time 2005 Annual Incentives are paid to other
management employees of the Company.

(c)   Long Term Incentives.   For the Company’s 2005 fiscal year, the Company
agrees that the long term incentive grant to Executive shall be divided fifty
(50%) in restricted stock units and fifty percent (50%) in cash. The 2005 long
term incentive grant shall be made at the first 2005 Compensation Committee
meeting and shall vest on the Transition Period Termination Date.

(d)   Supplemental Executive Retirement Plan.   On the Transition Period
Termination Date the Company shall credit such additional years of service to
Executive under the Company’s Supplemental Executive Retirement Plan dated as of
October 1, 1989, as amended so that Executive’s Credited Service under such Plan
is equal to twenty (20) years for purposes of determining benefits thereunder.

(e)   Other Benefits.   Through the Transition Period Termination Date,
Executive shall continue as a full-time employee of the Company and shall be
entitled to participate in all employee benefit plans sponsored or provided by
the Company to the same extent as he is now participating including without
limitation the Company’s Supplemental Executive Retirement Plan (“SERP”),
participate in any health and life insurance and short-term and long-term
disability plan sponsored or maintained by the Company, be reimbursed for dues
or assessments relating to any private club, country club or professional
organization, or receive reimbursement for any business, entertainment or
similar expenses incurred by Executive according to the Company’s policies.
Nothing herein shall be interpreted to cause the forfeiture by Executive of any
other commitments previously made by the Company to Executive to be effective
upon his retirement from the Company or any other benefits to which Executive is
entitled under any Company plans.

(f)    Irrevocable.   The rights and benefits conferred on Executive under this
Agreement are irrevocable upon execution of this Agreement.

3.     Stock Options and Restricted Stock Units.   Executive and the Company
agree that the stock options and restricted stock units held by Executive as of
the date of this Agreement are hereby amended, effective as of the date of this
Agreement to provide that all of the unvested shares under such stock options
and restricted stock units shall be accelerated and shall vest on the Transition
Period Termination Date, and that all shares under any stock options and
restricted stock units granted to Executive between the date hereof and the
Transition Period Termination Date shall vest on the Transition Period
Termination Date. All stock options and restricted stock units shall be
exercisable according to the terms and conditions set forth in the stock option
agreements.

4.     Change In Control.   If a Change In Control, as defined in that certain
Change In Control Agreement dated June 14, 2002 by and between the Company and
Executive (the “Change In Control Agreement”), occurs during the Transition
Period, Executive shall be entitled to the payments and benefits provided in the
Change In Control Agreement, such payments to be made within five (5) business
days after the occurrence of the Change In Control, provided that for purposes
of calculating such payments and benefits, the term “Date of Termination” used
in the Change In Control Agreement shall be the date of the occurrence of the
Change in Control.

5.     Benefits Upon Retirement.   No provision of this Agreement shall cause
the forfeiture of any other commitments previously made by the Company to
Executive, including without limitation, Executive’s rights and entitlements
upon his retirement as an employee of the Company, or, except as expressly
provided herein, affect Executive’s rights and entitlements upon his retirement
under the Company’s retirement, medical and deferred compensation plans,
including without limitation Executive’s 401(k) plan, the Company’s Supplemental
Executive Retirement Plan, Retiree Medical Plan, Executive Life Insurance Plan
and all bonus and restricted stock deferrals.

2


--------------------------------------------------------------------------------


6.     Financial Planning, Office Space and Administrative Support.   From and
after the Transition Period Termination Date and continuing during his lifetime,
the Company, at its cost, shall provide Executive with office space, telephone
and administrative support at 3060 Peachtree Road, Suite 240, Atlanta, Georgia
30305, or such other location as contracted by the Company, which is
substantially similar to the existing office space. From and after the
Transition Period Termination Date and continuing through the preparation of the
applicable tax returns for the tax year in which Executive attains age 70,
Executive shall be entitled to continue receiving the financial planning and tax
advisory services being provided to Executive on the date of this Agreement, and
the cost of such services shall be paid directly by the Company or the Company
shall reimburse Executive for the costs of such services.

7.     Tax Gross-Up Payment.   If any payments or benefits provided to Executive
pursuant to this Agreement are subject to an excise or penalty tax under any
provisions of the Internal Revenue Code of 1986, as amended (the “Code”) or any
other revenue system to which Executive may be subject, the Company shall
provide a gross-up payment to Executive in order to place him in the same
after-tax position he would have been had no excise or penalty tax become due
and payable under the Code or any other revenue system. Any gross-up payment to
which Executive is entitled as a result of the applicability of an excise or
penalty tax under the Code or any other revenue system to which Executive may be
subject, will be determined in accordance with such applicable policies adopted
by the Board of Directors of the Company, as in effect on the date of this
Agreement.

8.     Confidentiality.   Until such time as the Company publicly discloses the
terms of this Agreement, Executive agrees to keep confidential and not to make
any statement, written or oral (including but not limited to any media source or
to any other party) regarding the terms of this Agreement. It shall not
constitute a breach of this paragraph for Executive to disclose the terms of
this Agreement to Executive’s legal counsel, tax accountant, medical provider or
licensed counselor, provided Executive obtains the agreement of such person to
keep the terms hereof confidential, or if the terms of this Agreement must be
disclosed as required by law, regulation or stock exchange rules, or upon order
of any court of competent jurisdiction, or if the terms of this Agreement must
be disclosed in order to remedy a breach of any term or condition herein.

9.     Additional Documents.   The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.

10.   Government Law.   This Agreement shall be governed by the substantive laws
of the State of Georgia.

11.   Successors.   This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives. This Agreement shall inure
to the benefit of and be binding upon the Company and its successors and
assigns. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, the “Company” shall mean Equifax, Inc. and any successors.

12.   Severability.   If any of the provisions set forth in this Agreement be
held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

3


--------------------------------------------------------------------------------


13.   Waiver, Dependent Conditions and Fees.   Any waiver or consent from either
party hereto with respect to any term or provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given and shall not be deemed, regardless of frequency given, to be a further or
continuing waiver or consent. The failure or delay of either party hereto at any
time or times to require performance of, or to exercise any of its or his
powers, rights or remedies with respect to, any term or provision of this
Agreement shall not affect such party’s right at a later time to enforce any
such term or provision.

14.   Indemnification and Insurance.   The Company hereby agrees to maintain and
continue in place all indemnification obligations, directors and officers
insurance and any agreements entered into by the Company for the provision
therefor, provided for Executive in the Company’s Certificate of Incorporation
and By-Laws, each as amended, any and all indemnification agreements executed by
and between the Company and Executive, or otherwise.

15.   Notices.   All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

 

Thomas F. Chapman

 

 

78 Lindbergh Drive #60

 

 

Atlanta, Georgia 30305

If to the Company:

 

Equifax, Inc.

 

 

1550 Peachtree Street, N.W.

 

 

Atlanta, Georgia 30309

 

 

Attention: D. Raymond Riddle, Lead Director

 

or to such other address as either party furnished to the other in writing in
accordance with this Section 15. Notices and communications shall be effective
when actually received by the addressee.

16.   Entire Agreement.   This Agreement contains the entire agreement between
the Company and Executive and supersedes all prior agreements relating to the
subject matter hereof, except as expressly referred to herein, and may be
changed only by a writing signed by the parties hereto. Any and all prior
representations, statements and discussions regarding the subject matter of this
Agreement have been merged into and/or replaced by the terms of this Agreement.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed by their authorized representatives as
of the day and year first above written.

 

EQUIFAX, INC.

 

By:

/s/ D. RAYMOND RIDDLE

 

D. Raymond Riddle,
Lead Director

 

By:

/s/ LARRY  L. PRINCE

 

Larry L. Prince,
Chairman of the Compensation,

 

Human Resources And Management

 

Succession Committee of the Board of Directors

 

/s/ THOMAS F. CHAPMAN

 

Thomas F. Chapman

 

5


--------------------------------------------------------------------------------